Case 1:19-mj-00940-MJD Document 4 Filed 10/09/19 Page 1 of 1 PagelD #: 14

UNITED STATES OF AMERICA,

Vv.

DAQUWON RICHARDSON,

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF INDIANA

INDIANAPOLIS DIVISION

Plaintiff,

Defendant.

PENALTY SHEET

)
)
)  CAUSENO. 1:19-mj-0940
)
)
)
)

You have been charged in a Complaint with a violation of the Laws of the United States of
America. The maximum penalties are as follows:

 

 

 

 

 

 

 

 

 

 

Count Statute Years Fine Supervised
Number Release
1 18 U.S.C. § 922(g)(1) 0-10 $250,000 NMT 3
Possession of a Firearm By a Convicted Felon years
2 18 U.S.C. § 922(e) 0-10 $250,000 NMT 3
Possession of a Firearm By an Armed Career years
Criminal
Dated:
DAQUWON RICHARDSON
Defendant

I certify that the Defendant was advised of the maximum penalties in the manner set forth above

and that he signed (or refused to sign) the acknowledgement.

 

United States Magistrate Judge
Southern District of Indiana

 
